BUTZNER, Senior Circuit Judge,
dissenting:
The Board relied on the following facts to support its conclusion that there was no valid impasse when the company implemented the economic terms of its January 14 offer. See AMF Bowling Co., 314 NLRB 969, 978-79, 147 LRRM 1250, 1259-61, 1994 WL 478490 (1994).
• Although the parties met seven times in December and January, the company presented only a general economic proposal on December 16. At that time, the company negotiator had not yet become familiar with the existing contract.
• The various economic proposals that the company presented on January 7, 8, and 14 differed from the existing wage and grade classification system. These proposals also differed from each other with respect to the number of job grades, the classifications in each grade, and the wage rates in each grade.
• The union demonstrated flexibility. It moved from requesting an eight percent increase to a six percent increase.
• The union stated that it would consider benefit reductions if the company would reconsider its demand for reduced wages.
• The union also proposed a bifurcated wage structure involving a wage freeze for current employees and a wage reduction for new hires. Later it offered to accept a wage freeze and to move on economic benefits if the company would agree to the retention of the union security clause.
• On January 8, the union agreed to accept the company’s benefit package in exchange for a first-year wage freeze in lieu of cuts.
• The union also raised the possibility of implementing a profit sharing program.
• The company unjustifiably did not explore the union’s offers to discuss potential tradeoffs for wage reductions.
• On January 15, the union did not indicate that no further concessions could be expected.
• By January 15, the company had not yet furnished requested information regarding its pension and health insurance plans.
• The company also had failed to furnish information about job classifications that the company had eliminated.
• The company refused without explanation to consider profit sharing.
• The company also failed to settle the duration of the contract that it proposed, and this omission precluded final resolution of the company’s economic package.
• With respect to the company’s final offer of January 14, the union was trying to determine how the new classifications in the proposal would affect benefits and other terms and conditions of employment, such as bumping and bidding rights.
• Further bargaining was required to provide the union a basis for understanding the new classifications.
• On January 14, the mediator told the company that the union was prepared to take a wage cut of a dollar an hour.
• On January 16, the company declared an impasse, and on January 21, it implemented the provisions of its January 14 offer.
The Board’s factual findings are supported by substantial evidence on the record as a whole. Consequently, they are conclusive. 29 U.S.C. § 160(e). Universal Camera Corp. v. NLRB, 340 U.S. 474, 477, 488, 71 S.Ct. 456, 459, 464, 95 L.Ed. 456 (1951). The Board’s conclusions of law should be accepted whenever “its construction of the statute is reasonably defensible.” Ford Motor Co. v. NLRB, 441 U.S. 488, 497, 99 S.Ct. 1842, 1849, 60 L.Ed.2d 420 (1979).
A party can declare an impasse and implement unilateral terms of employment only if there is “no realistic prospect that continuation of discussion would [be] fruitful.” NLRB v. WPIX, Inc., 906 F.2d 898, 901 (2d Cir.1990) (internal quotation marks and citation omitted). To insure the integrity of *1304collective bargaining, proof of an impasse must be clear. Bolton-Emerson, Inc. v. NLRB, 899 F.2d 104, 108 (1st Cir.1990).
Deciding whether an impasse exists requires assessment of the facts and complexities of the bargaining process, a function especially dependent on the Board’s expertise. “Few issues are less suited to appellate judicial appraisal than evaluation of bargaining processes or better suited to the expert experience of a Board [that] deals constantly with such problems.” Bolton-Emerson, Inc., 899 F.2d at 108; see NLRB v. Plainville Ready Mix Concrete Co., 44 F.3d 1320, 1326 (6th Cir.1995). Speaking in the context of multi-employer bargaining, the Supreme Court observed in a statement that is applicable to the controversy before us that “assessing the significance of impasse and the dynamics of collective bargaining is precisely the kind of judgment that ... should be left to the Board.” Charles D. Bonanno Linen Service v. NLRB, 454 U.S. 404, 413,102 S.Ct. 720, 725, 70 L.Ed.2d 656 (1982).
Cases upholding the Board’s decisions about impasses are legion. Most are fact bound, but in each are found the governing principles that I have cited. Perhaps for our purposes the most fitting illustration of proper appellate review is found in an opinion that Judge Haynsworth wrote for our court. In that case after extended bargaining and mutual suspension of negotiations, the union requested resumption of meetings in a letter to the company, making some substantial concessions, but saying nothing about its adamant demand for a check-off. The company rejected the request for a meeting. The Board faulted the company. Referring to the company’s argument that the Board could not have reasonably expected the company to accept the union’s modified proposal in view of the union’s failure to suggest any concession in its demand for a check-off, the court stated:
This, we think, is beside the point. When the union tendered some concessions, the employer might reasonably be required to recognize that negotiating sessions might produce other or more extended concessions. That is the purpose of collective bargaining. By July, it was readily apparent to the union that the impasse could be broken only by concessions on its part, but it would be extraordinary to suppose that it would do so then in terms of an ultimatum, or that its initial modification of its demands would go to the ultimate limits of its possible agreement.
Since the union’s concessions in July 1964 cannot be said to have been trivial or meaningless, we think it was for the Board to say whether or not they were of such substantiality as to relieve the impasse and to open a ray of hope with a real potentiality for agreement if explored in good faith in bargaining sessions.
NLRB v. Webb Furniture Corp., 366 F.2d 314, 316 (4th Cir.1966). While not exact, the resemblance to the case before us is striking. As the Board pointed out, the union made substantial concessions. Specifically, the union’s position about accepting a significant cut in pay that the mediator conveyed to the company “opened a ray of hope” concerning the possibility of reaching an agreement.
One other point deserves mention. The company relies heavily on Concrete Pipe and Products Corp. v. NLRB, 305 NLRB 152, 1991 WL 203809 (1991), enf'd sub nom. United Steelworkers v. NLRB, 983 F.2d 240 (D.C.Cir.1993). That ease bears many similarities to the case before us, but on the most critical aspect, the cases differ, as the Board pointed out. In Concrete Pipe the union unjustifiably refused to discuss wage reduction unless the company opened its books. The company declared an impasse, and both the Board and the reviewing court upheld the declaration. Ironically, the cornerstone of the reviewing court’s decision was the deference due the Board on the issue of impasse. The court said with respect to the union’s arguments against finding an impasse: ‘We do not find these arguments weighty enough to overcome the deference we give Board determinations concerning impasse.” 983 F.2d at 246. The company’s *1305brief, although pressing the court’s opinion in Concrete Pipe upon us, does not deign to quote this passage.
In the ease before us, the union also unjustifiably demanded examination of the company’s books when the company had not pled inability to pay. But in contrast to the situation in Concrete Pipe, the Board found that the demands for financial information were not “immutable barriers to the union’s agreement to make concessions.” 314 NLRB at 979, 147 LRRM at 1261. This finding is amply supported by the evidence. The union made significant wage concessions for new hires, and it retreated from its demand for a pay increase to a pay freeze depending on modification of the company’s noneconomic proposals. And significantly, the mediator advised the company on January 14 that the union was prepared to take a wage cut of a dollar. The Board noted that the company negotiators were annoyed that on January 15 the union did not actually make such an offer. Nevertheless, in the words of the Board, “it was not clear that further bargaining would be futile, i.e., that the Union would make no further movement on items important to the Respondent and that the parties had exhausted the prospects of concluding an agreement.” (internal quotation marks and citation omitted). 314 NLRB at 979, 147 LRRM at 1261.
The Board’s comment is particularly telling because of the short time the parties bargained before the company declared an impasse. Although nominally the bargaining extended over a period of about 30 days, realistically it did not get underway until January 7. The company declared the impasse nine days later on January 16, after only four substantial bargaining sessions.
Considering the evidence that undergirds the Board’s decision, and according the Board the deference that is due in matters of this nature, I am persuaded that substantial evidence supports the Board. Because the company’s declaration of an impasse was premature, its subsequent refusal to bargain and unilateral implementation of terms and conditions of employment violated the Act. Dissenting, I would enforce the Board’s order.